Order of court upon rehearing, September 12,1935:
This cause came on again to be heard upon the petition for rehearing, upon the papers formerly read, and arguments of counsel, and the court having maturely considered the same, is of opinion to adhere to their former decision, and to grant a peremptory writ of mandamus directed to Ernest Skeen, registrar of South Wise District of Wise county, requiring and commanding him to forthwith allow the said petitioner to inspect, and as part of such inspection, to make a copy of the registration books of the South Wise Precinct, Wise county, such copying to be done within reasonable and convenient hours, and in the presence of said registrar, and while said books are in his custody.
And it is further ordered that service of a copy of this order upon the said respondent, shall have the same force and effect as the service of a peremptory writ of mandamus.
And it is further ordered that the plaintiff, P. D. Kennedy, recover of the respondent his costs by him, in this behalf expended.
Hudgins, J., dissenting.